COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  DANNY WILLIE FLORES,                            §             No.08-21-00129-CR

                       Appellant,                 §               Appeal from the

  v.                                              §              112th District Court

  THE STATE OF TEXAS,                             §            of Pecos County, Texas

                        State.                    §            (TC# P-4041-112-CR)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 5, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Adrian A. Valadez, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before February 5, 2022.

       IT IS SO ORDERED this 10th day of January, 2022.


                                     PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.